UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52848 PALMDALE EXECUTIVE HOMES, CORP. (Exact name of small business issuer as specified in its charter) Nevada 26-1125521 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6767 W. Tropicana Ave., Suite 207, Las Vegas, NV 89103 (Address of principal executive offices) 09 574 2687327 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date3,561,000 common shares issued and outstanding as of August 20, 2012 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) BALANCE SHEETS ASSETS JUNE 30 DECEMBER 31 (Unaudited) Current Assets Cash $ $ Total Current Assets Mineral property TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts payable $ $ Accounts payable and accrued expenses - related party Advances - related party Promissory note - related party Total Current Liabilities Total Liabilities Commitments STOCKHOLDERS' DEFICIT Common stock, par value $.001, 25,000,000 shares authorized and 3,561,000 and 3,511,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 2 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) STATEMENTS OF OPERATION (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Cumulative from January 14, 2000 (Inception) to June 30, 2012 Operating expenses General and administrative $ Consulting fees - - Loss from operations ) Interest expense ) - ) - ) Net Loss $ ) $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares of common stock outstanding The accompanying notes are an integral part of the financial statements. 3 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from January 14, 2000 Six Months Ended (Inception) to June 30 June 30 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Issuance of common stock for services - - Changes in assets and liabilities Prepaid expenses - ) - Accounts payable Accounts payable and accrued interest - related party - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of mineral properties - - ) Net cash used in investing activites - - ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash - Proceeds from advances - related party - Proceeds from promissory note - related party - - Net cash provided by financing activities NET CHANGE IN CASH - CASH - BEGINNING OF PERIOD - - CASH - END OF PERIOD $ $
